Edmonds, J.
If the facts as to the existence of the partnership were to be gone into, that would be a good reason, perhaps, for changing the venue. But as the plaintiffs’ attorney swears that their case rests upon another ground, viz., representations made in New-York by the defendants, respecting the partnership; and as he now offers to stipulate not to give any *29other evidence of the partnership than those representations, the venue may be retained in New-York, upon the giving of such a stipulation.
■a